DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Helen Mao on 03-11-2022.
Claims are amended as follows, to correct claim dependency:
(previously presented) A method comprising:
receiving, by a user equipment (UE), a common virtual carrier (CVC) configuration for one or more CVCs, wherein each CVC is configured with a corresponding CVC frequency location and a corresponding CVC bandwidth through system information in a wireless network, and wherein a virtual carrier (VC) is a block of physically contiguous radio resources within a component carrier configured for the UE; 
receiving a dedicated VC (DVC) configuration for one or more DVCs of the UE through radio resource control (RRC)-layer signaling;
configuring one or more uplink (UL) or downlink (DL) CVCs for the UE based on the CVC configuration, wherein system information for network entry is carried in radio resources of the one or more CVCs; 
configuring one or more UL or DL DVCs for the UE based on the DVC configuration, wherein data services are carried in the radio resources of the one or more DVCs; and
receiving a signal to switch on/off at least one of the configured VCs.

(cancelled).

(cancelled) 

(currently amended) The method of claim [[3]] 1, wherein the DL CVC is configured on a primary cell (Pcell) component carrier, and wherein the configuring of the DL CVC involves: 
obtaining a central frequency offset value of the DL CVC; and 
obtaining a DL-CVC channel bandwidth for the DL CVC from system information.

(currently amended) The method of claim [[3]] 1, wherein the configuring of the UL CVC involves:  obtaining a physical location and a UL-CVC channel bandwidth from system information.

(cancelled) 

(currently amended) The method of claim [[6]] 1, wherein the configuring of the one or more DL and UL DVCs involves: obtaining a DVC configuration for each configured component carrier through a radio resource control (RRC)-layer signaling on a primary cell (PCell).

(cancelled) 

(currently amended) The method of claim [[8]] 1, wherein the DVC configuration for a corresponding DVC comprises a physical location and a channel bandwidth for the corresponding DVC.

(previously presented) The method of claim 1, further comprising: obtaining a new CVC configuration through RRC-layer signaling on a primary cell (Pcell).

(previously presented) The method of claim 1, wherein the UE only accesses DL CVC on a primary cell (PCell), and wherein the UE monitors downlink control information (DCI) over a reserved DL control region within the DL CVC.

(previously presented) The method of claim 1, wherein the UE accesses DL CVC and one or more DL DVCs on a primary cell (PCell), and wherein the UE monitors 

(previously presented) The method of claim 1, wherein the UE only accesses DL CVC on a secondary cell (SCell), and wherein the UE monitors a UE-specific downlink control information (DCI) over a reserved DL control region within the DL CVC.

(previously presented) The method of claim 1, wherein the UE accesses DL CVC and one or more DL DVCs on a secondary cell (SCell), and wherein the UE monitors UE-specific DCI over aggregated radio resources selecting from one of SCell resources comprising: a control region within the DL CVC, aggregated radio resources of the DL CVC and all DL DVCs, and over aggregated radio resources of all DL DVCs.

(previously presented) The method of claim 1, wherein the UE only accesses one or more DL DVCs on a secondary cell (SCell), and wherein the UE monitors a UE-specific downlink control information (DCI) over aggregated radio resources of all DL DVCs.

(previously presented) The method of claim 1, further comprising:
performing a radio resource management (RRM) measurement on the DL CVC without measurement gap if both the DL CVC and the one or more DL DVCs within a component carrier are switched on, otherwise, performing a RRM measurement on the DL CVC with a measurement gap, when only the one or more DL DVCs within a component carrier are switched on. 

 (cancelled) 

 (previously presented) The method of claim 1, wherein a configured smaller VC in a component carrier overlaps with a configured larger VC in the configured 

(previously presented) The method of claim 40, wherein the configured larger VC fully overlaps the configured smaller VC, and wherein the configured larger VC has a larger bandwidth than the configured smaller VC.

(previously presented) The method of claim 41, wherein the configured smaller VC is a DL CVC and the larger configured VC is a DL DVC.

(previously presented)  The method of claim 1, wherein the signal to switch is triggered by a UE message sent to the wireless network via a dedicated PHY, MAC or RRC-layer signaling, and wherein the UE message includes at least one element comprising a buffer status report for UL, a requested UL bandwidth, requested UL resources, and a UE identification.

(previously presented) The method of claim 1, wherein the signal to switch is received in a PHY-layer signal at slot N, further comprising:  monitoring a dedicated DL control at slot N+K in the second set of virtual carriers, wherein N and K are integer numbers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Fraiday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/
 Primary Examiner, Art Unit 2476